Citation Nr: 0507621	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-27 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to recognition of the veteran's son as a 
"helpless child" on the basis of permanent incapacity for 
self-support by reason of mental or physical defect at the 
date of attaining the age of 18 under the provisions of 
38 C.F.R. § 3.356.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (the RO).   

Procedural History

The veteran served on active duty from December 1952 until 
December 1955.  The appellant is his son.  

In July 1981, the veteran filed a claim of entitlement to 
recognition of the appellant as a "child" on the basis of 
permanent incapacity for self-support by reason of mental or 
physical defect at the date of attaining the age of 18 under 
the provisions of 38 C.F.R. § 3.356.  An August 1981 rating 
decision denied the veteran's claim.  He did not appeal.  The 
veteran died in January 1996.  

In June 2002, the RO received the appellant's initial claim 
of entitlement to disability compensation due to permanent 
lack of capacity for self-support pursuant to 38 C.F.R. 
§ 3.356.  The October 2002 rating decision denied the 
appellant's claim.  The appellant disagreed with the October 
2002 rating decision and initiated this appeal.  The appeal 
was perfected by the timely submission of the appellant's 
substantive appeal (VA Form 9) in September 2003.

In September 2003, the appellant requested a hearing before a 
member of the Board at the RO.  The requested hearing was 
scheduled for September 2004.  The appellant did not appear 
at the hearing.  To date, the appellant has not requested an 
additional hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

The appellant seeks entitlement to recognition as a 
"helpless child" of the deceased veteran on the basis of 
permanent incapacity for self-support by reason of mental or 
physical defect at the date of attaining the age of 18 under 
the provisions of 38 C.F.R. § 3.356.  Essentially, he 
contends that visual problems and limited intelligence have 
rendered him unable to maintain employment and to 
meaningfully contribute to his self-support.  

For reasons expressed immediately below, the Board believes 
that a remand of this case for additional evidentiary and 
procedural development is necessary.

Reasons for remand

VCAA notice

According to the controlling regulation, the question of 
permanent incapacity for self-support is one of fact.  See 
38 C.F.R. § 3.356 (b) (2004).  As such, the notice and duty 
to assist provisions of the Veterans Claims Assistance Act of 
2000 (the VCAA) are applicable.  Cf. Livesay v. Principi, 15 
Vet. App. 165 (2001) [holding that the VCAA is not applicable 
where it could not affect a pending matter and could have no 
application as a matter of law].  

The RO sent the appellant a letter in August 2002 which 
outlined the evidence required in order to prove his claim.  
While the letter provided the appellant with specific notice 
of the evidence need to substantiate his claim, it did not 
identify evidence already obtained by the RO, notice as to 
what evidence VA would obtain and what information and 
evidence the appellant was expected to provide.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  Additionally, there has been 
no notice to the appellant that he should submit any and all 
evidence in his possession which is pertinent to the claim on 
appeal.  See 38 C.F.R. § 3.159(b)(1) (2004).  See Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  

In short, the appellant did not receive adequate VCAA notice.  
A decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the appellant notice under the 
VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to 
the statutory authority, 38 U.S.C. § 5103(b).  See Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, if, 
as here, the record has a procedural defect with respect to 
notice required under the VCAA, this may no longer be cured 
by the Board.

Social Security records

The evidence of record, including the appellant's June 2002 
statement, clearly indicates that he is in receipt of Social 
Security Administration (SSA) disability compensation.  As 
the central issue in the appeal is the appellant's capacity 
for self-support and when he became incapable of such self-
support, disability determination records from SSA would be 
relevant to the matter at hand.  As part of VCAA compliance, 
the RO should obtain all of the appellant's records from the 
SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [the 
statutory duty to assist includes obtaining records from SSA 
and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
disability compensation benefits].

The Board notes that prior efforts have been made by the RO 
to obtain these records; however, the SSA inadvertently 
provided records for the appellant's sister instead of the 
appellant.  An additional attempt must be made to get SSA to 
provide the correct records.  

Other evidence

In November 2003, the appellant submitted additional evidence 
in the form of three cassette tapes.  In a statement which 
accompanies the tapes the appellant asserts that the tapes 
are evidence in support of his claim.  There is no indication 
in the file that the content of the tapes has been considered 
by the RO.  

The Board has reviewed the tapes and has determined that they 
appear to contain relevant evidence concerning the 
appellant's ongoing efforts to obtain rehabilitative services 
from the State of West Virginia; the tapes disclose the 
veteran's ongoing communication with a State rehabilitation 
counselor.  The Board believes that efforts should be made to 
obtain these records.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the appellant with a VCAA 
notice 
letter that informs the appellant of what evidence 
has already obtained by the RO, notice as to what 
further evidence VA will obtain, notice as to what 
information and evidence the appellant is expected 
to provide and direction that the appellant should 
submit any evidence in his possession which is 
pertinent to the claim on appeal.  

2. VBA should contact SSA for the purpose of 
obtaining 
any records from that agency that pertain to the 
appellant's                   claim for disability 
benefits.  Any records so obtained                  
should be associated with the VA claims folder.

3.  VBA should contact the West Virginia Division 
of Rehabilitation Services, or any other 
appropriate state agency, for the purposes of 
obtaining any records from that agency that pertain 
to the appellant's claim for rehabilitation 
services or disability benefits.  Any records so 
obtained should be associated with the VA claims 
folder.

4.  Thereafter, after undertaking any additional 
development 
it deems to be necessary based on the state of the 
record at the
time, VBA should readjudicate the issue on appeal, 
taking into account all evidence of record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



